United States Court of Appeals
                     For the First Circuit


No. 15-1161

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      PATRIK IAN ARSENAULT,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                             Before

                  Lynch, Thompson, and Barron,
                         Circuit Judges.


     Jonathan G. Mermin and Preti, Flaherty, Beliveau & Pachios,
LLP for appellant.
     Margaret D. McGaughey, Assistant United States Attorney,
Appellate Chief, and Thomas E. Delahanty II, United States
Attorney, on brief, for appellee.


                         August 10, 2016
            THOMPSON,   Circuit    Judge.      Appellant   Patrik    Ian

Arsenault, a school aide for special-needs students, pled guilty

to sexually exploiting three minors, as well as transporting,

receiving, and possessing child pornography.          In his appeal,

Arsenault challenges the 780-month (or 65-year) sentence given to

him   as   unreasonable.   After    careful   consideration,   we   find

Arsenault's arguments without merit and, accordingly, affirm the

sentencing determination of the court below.

                              BACKGROUND

A. Investigation and Underlying Offense

            In the summer of 2013, law enforcement agents began an

investigation of Arsenault after confirming child pornography had

been uploaded to an image-sharing website from his home.1      Federal

agents then executed a search warrant at Arsenault's residence in

Norridgewock, Maine where they sought computer related items in

furtherance of the ongoing investigation.        After the agents told

Arsenault that he was not under arrest and not obligated to answer

questions, he chose to talk anyway.         Eventually, Arsenault made

several rather damning admissions that he had been trading child

pornography over the Internet for about a year, had sexually abused



      1As this sentencing appeal follows a guilty plea, "we glean
the relevant facts from the change-of-plea colloquy, the
unchallenged portions of the presentence investigation report
[("PSI")], and the record of the disposition hearing."     United
States v. Vargas, 560 F.3d 45, 47 (1st Cir. 2009).


                                  - 2 -
two minors, had video recorded and photographed some of his

encounters with the children, and had stored images and videos of

his sexual acts with them on an external hard drive in his home.

At the conclusion of the search, Arsenault was arrested and charged

with gross sexual assault in state court and, the following day,

was charged by way of complaint in federal district court.

          A subsequent forensic review of Arsenault's hard drive

revealed sexually explicit images of Arsenault with a third minor

and also uncovered more than 7,500 images and more than 250 videos

depicting prepubescent male children engaged in sexual acts with

other children and/or adults.    It was also learned that at least

two of Arsenault's three victims were special-needs children under

the age of twelve, whom Arsenault had been introduced to through

his job as an aide for autistic children.     On varying occasions,

these two victims had been entrusted into Arsenault's overnight

care, during which time he drugged and sexually abused them.

          Arsenault   was   eventually   indicted   for   the   sexual

exploitation of the three minors, as well as the transportation,

receipt, and possession of child pornography.       On July 8, 2014,

Arsenault pled guilty to all six counts of the indictment: the

sexual exploitation of the three minors in violation of 18 U.S.C.

§§ 2251(a) and 2251(e) (Counts I-III); and the transportation,

receipt, and possession of child pornography in violation of 18

U.S.C. §§ 2252A(a)(1), 2252A(a)(2), 2252A(a)(5)(B) and 2256(8)(A)


                                - 3 -
(Counts   IV-VI).   Probation   filed   a   presentence   investigation

report ("PSI") on August 26, 2014.      Arsenault failed to file any

written objections to that report.

B. Sentencing Hearing

           During his sentencing hearing, Arsenault again voiced no

objections to the PSI, except for a request that the PSI clarify

that the three minor victims were not actually his students.       Nor

did he raise any legal challenges to the recommended Sentencing

Guidelines (the "Guidelines") enhancements.       The judge proceeded

with his sentencing task.   After hearing from the families of the

victims and noting that he had reviewed the PSI, victim-impact

statements, and support letters submitted on Arsenault's behalf,

the judge calculated the appropriate Guidelines range.       Finding a

total offense level -- after all enhancements had been tallied

(more on these enhancements later) -- of 43 and a criminal history

category of I, the judge found the applicable Guidelines range to

be life imprisonment.

           However, the life sentence recommended by the Guidelines

was higher than the statutorily authorized maximum sentences.

Under the relevant statutes, the maximum statutory sentence for

Counts I-III was 30 years each, the maximum statutory sentence for

Counts IV and V was 20 years each, and the maximum statutory

sentence for Count VI was 10 years.     The judge therefore found the

applicable range to be the statutory maximum of 1,680 months, or


                                - 4 -
140 years.       See U.S. Sentencing Guidelines Manual § 5G1.1 (U.S.

Sentencing Comm'n 2015).          After explaining his calculations, the

judge again specifically asked Arsenault if he had any objections

to   these   findings     and    calculations.       Counsel    for   Arsenault

responded that he had "no objection."

             Before imposing a sentence, the judge went on to discuss

his sentencing rationale in detail.            He explicitly stated that he

had taken into consideration "each of the factors set forth in 18

U.S.C. Section 3553(a), including the obligation to impose a

sentence that is sufficient, but no greater than necessary to

achieve the purposes of the law" -- a concept known as the

parsimony principle.            The judge explained that while he had

considered "each statutory factor," he had concentrated on the

"history and characteristics of the defendant, the nature and

circumstances of the offense, and the need to protect the public

from   future    crimes   of     the   defendant."     After    detailing     his

reasoning, the judge imposed a below-Guidelines sentence of 780

months, or 65 years.       Arsenault timely appealed.

                                   DISCUSSION

             A   review   for    the   reasonableness    of    a   sentence    is

bifurcated, requiring us to ensure that the sentence is both

procedurally and substantively reasonable.            See     United States v.

Mendez, 802 F.3d 93, 97 (1st Cir. 2015).               We ordinarily review

both procedural and substantive reasonableness under a deferential


                                       - 5 -
abuse-of-discretion standard. United States v. Maisonet-Gonzalez,

785 F.3d 757, 762 (1st Cir. 2015), cert. denied sub nom.                  Maisonet

v. United States, 136 S. Ct. 263 (2015).              However, when assessing

procedural reasonableness, this Court engages in a multifaceted

abuse-of-discretion standard whereby "we afford de novo review to

the   sentencing     court's     interpretation    and      application    of    the

sentencing guidelines, assay the court's factfinding for clear

error, and evaluate its judgment calls for abuse of discretion."

United States v. Ruiz-Huertas, 792 F.3d 223, 226 (1st. Cir. 2015).

If a party fails to preserve claims of error in the court below,

these standards of review may be altered.             Id.     In such instances,

review is for plain error.         Id.

             Arsenault appears to raise three arguments on appeal:

(1) that the judge erred in applying numerous enhancements in his

Guidelines calculation; (2) that the judge failed to adequately

consider or explain how the 65-year sentence imposed did not

violate the parsimony principle; and (3) that the 65-year sentence

did in fact violate the parsimony principle.

             The    first    and   second    appear      to    be   unpreserved,

procedural      reasonableness     challenges.        See     United   States     v.

Nelson,   793 F.3d 202,   205-06   (1st.   Cir.      2015)   (noting     that

procedural errors may include "failing to calculate (or improperly

calculating) the Guidelines range," "failing to adequately explain

the chosen sentence," and "failing to consider the 18 U.S.C.


                                     - 6 -
§ 3553(a) factors"); accord United States v. Stone, 575 F.3d 83,

89 (1st Cir. 2009). Given Arsenault's failure to object, we review

his procedural challenges for plain error.2       See Ruiz-Huertas, 792
F.3d at 226.   Under this stiff standard, Arsenault must establish

"(1) that an error occurred (2) which was clear or obvious and

which not only (3) affected [his] substantial rights, but also (4)

seriously impaired the fairness, integrity, or public reputation

of judicial proceedings."   Id.

          Arsenault's third challenge goes to the substantive

reasonableness of his sentence.       See United States v. Carrasco-

De-Jesus, 589 F.3d 22, 29 (1st Cir. 2009) (discussing defendant's

substantive    reasonableness   challenge   for     violation   of    the

parsimony principle).   As we have previously noted, the applicable

standard of review for an unpreserved, substantive reasonableness

challenge is "murky."    United States v. Perez, No. 15-1234, 2016
WL 1612854, at *4 (1st Cir. Apr. 22, 2016) (citing Ruiz-Huertas,
792 F.3d at 228 (noting that it is unclear whether a substantive

reasonableness claim must be preserved below to be afforded abuse-

of-discretion review versus a tougher plain error review)).          Here,


     2 The government argues that Arsenault may have waived any
dispute regarding the Guidelines computations by repeatedly
failing to object. See generally United States v. Sweeney, 606 F.
App'x 588, 591 (1st Cir. 2015)(holding that "a waived issue
ordinarily cannot be resurrected on appeal, whereas a forfeited
issue may be reviewed for plain error"). But we assume favorably
to Arsenault that he forfeited these claims and thus review for
plain error.


                                  - 7 -
however, it is not necessary to resolve this apparent incongruity.

Arsenault's claim fails, even if we assume that the more favorable

abuse-of-discretion      standard     applies       to   his     substantive

reasonableness claim.

            We   begin   our    review      with   Arsenault's    procedural

challenges.

A. Procedural Reasonableness

     1. Guidelines Enhancements

            Arsenault complains about the enhancements which upped

his Guidelines range. Indeed, "failing to calculate (or improperly

calculating) the Guidelines range" constitutes a procedural error.

Nelson, 793 F.3d at 205.       But Arsenault cannot demonstrate that an

error occurred, let alone that the purported error was clear or

obvious.

            Here is what the sentencing judge did.                First, he

appropriately set the applicable base offense levels.             Counts I-

III were each subject to a base offense level of 32.               See USSG

§ 2G2.1(a).      Counts IV-VI together were subject to a group base

offense level of 22.      See id. at § 2G2.2(a)(2).         The judge then

applied various enhancements based on different aspects of each

offense.3     This resulted in an adjusted offense level of 50 for


     3 Pursuant to several subsections of USSG §§ 2G2.1(b) and
3A1.1(b)(1), enhancements were applied to Counts I-II because the
offenses involved: (1) the commission of a sexual act by force or
other means upon (2) vulnerable, (3) minors under twelve, (4) who


                                    - 8 -
Counts I and II, an adjusted offense level of 40 for Count III,

and an adjusted offense level of 45 for grouped Counts IV through

VI.   Next, the judge calculated the combined offense level, which

resulted in a total combined offense level of 55.

           The total combined offense level was properly calculated

by taking the highest adjusted offense level (50), adding 3 levels

pursuant to USSG § 3D1.4 for the combined offenses, adding 5 levels

pursuant to USSG § 4B1.5(b)(1) because Arsenault committed a sex

crime and was not a career offender, and subtracting 3 levels for

acceptance of responsibility.    This total combined offense level

was ultimately reduced to 43 pursuant to USSG ch.5, pt. A, cmt.

n.2 ("An offense level of more than 43 is to be treated as an

offense level of 43").

           With a total combined offense level of 43 and a criminal

history category of I, Arsenault faced a recommended Guidelines

range of life imprisonment.   As mentioned before, because the life



were under Arsenault's care, and (5) the distribution of (6)
material that portrayed sadistic or masochistic conduct. Pursuant
to several subsections of USSG § 2G2.1 enhancements were also
applied to Count III because the offense involved: (1) a minor
under twelve, (2) who was under Arsenault's care, and (3) the
distribution of child pornography.           Pursuant to several
subsections of USSG § 2G2.2, enhancements were applied to Counts
IV-VI because the offenses involved: (1) minors under twelve, (2)
a pattern of activity involving the sexual abuse or exploitation
of minors, (3) the distribution for receipt of something of value
for (4) material that portrayed sadistic or masochistic conduct,
(5) through the use of a computer, and (6) over 600 images of child
pornography.


                                - 9 -
sentence   was   higher   than   the   statutorily   authorized   maximum

sentence for each offense, the final applicable range was 1,680

months, or 140 years, pursuant to USSG § 5G1.1.               The judge

ultimately sentenced Arsenault to a below-Guidelines sentence of

780 months, or 65 years.

           On appeal, Arsenault takes issue with a couple of aspects

of the judge's calculations.      However, none of his arguments carry

the day.

           First, Arsenault specifically challenges the following

enhancements: (1) the two-level enhancement because the victims

were in his custody, care or supervisory control (Counts I-III);

(2) the two-level enhancement for committing a sex act by use of

either force, threats or drugs, an intoxicant, or other similar

substance without the persons' knowledge (Counts I and II);4 (3)

the two-level enhancement for distribution of pornography (Counts


     4 Arsenault briefly argues that this two-level enhancement
pursuant to 18 U.S.C. § 2241 was improperly based on his use of
force in the commission of the offenses and should be rejected as
"duplicative or redundant."     The PSI recommended a two-level
enhancement for the use of either force or threats pursuant to §
2241(a) or by some other means (such as drugs or an intoxicant)
pursuant to § 2241(b) in the commission of a sexual act. 18 U.S.C.
§§ 2241(a) and (b). It is unclear which of the two subsections
was ultimately relied upon by the judge.      However, Arsenault's
argument fails because if the two-level enhancement was based on
his use of force pursuant to 18 U.S.C. § 2241(a), Arsenault's
duplicative arguments fail for the reasons discussed below
regarding double counting. And if the two-level enhancement was
based on his use of drugs to render his victims unconscious, there
is no dispute that he in fact drugged his victims. See id. at §
2241(b).


                                  - 10 -
I-III); (4) the two-level enhancement for use of a computer (Counts

IV-VI); and (5) the five-level enhancement for 600 or more images

(Counts IV-VI).

            Arsenault    does    not    argue    that    the   sentencing   judge

failed to recognize the advisory nature of the Guidelines or his

broad   discretion     to   impose     a    non-Guidelines      sentence.     See

Kimbrough v. United States, 552 U.S. 85 (2007) (holding that

sentencing judges can vary from Guidelines ranges based on policy

considerations,      including    disagreements         with   the   Guidelines).

Rather, Arsenault contends that these enhancements simply do not

"make sense" or they punish him for "inherent" and "standard"

features of child pornography, which, he suggests, are already

factored into the base offense level.             Generously construed, his

arguments boil down to an assertion that the child pornography

Guidelines are just bad policy and, as such, the sentencing judge

erred in applying them when calculating his sentencing range.                 We

disagree.     As we have explained, a sentencing judge is free to

agree with the Guidelines, even if a defendant finds them to be

bad policy.        Stone, 575 F.3d at 93 (noting that "part of the

sentencing court's broad discretion must be the discretion to

conclude    that    guidelines   are       convincing    for   various   reasons,

including that they reflect popular will.").

            Further, it is clear from the record that the sentencing

judge simply declined to accept Arsenault's argument that he should


                                       - 11 -
diverge    from    the    Guidelines          recommendation      because     of    the

harshness stemming from the enhancements.                 Although the result is

severe,    we   have     typically      upheld       enhancements     that    capture

independent aspects of wrongfulness of an offense even when they

result in a high Guidelines range.                 See id. at 96.    Thus, the mere

fact that these enhancements either resulted in a high Guidelines

range or involved features common to child pornography does not

result in a procedural error.               Clearly Arsenault comes up short of

showing plain error here.

            With      regard     to     his     second     complaint,        Arsenault

challenges application of the following enhancements: (1) the

four-level enhancement for sadistic or masochistic conduct (Counts

I-II);    (2)   the    five    and    three-level       enhancements    applied      in

calculating his combined offense level; and (3) the two-level

enhancement because Arsenault knew or should have known that the

victims were vulnerable (Counts I-II). Arsenault argues that these

enhancements are "duplicative" (in other words, they result in

double counting).

            We have held that where "neither an explicit prohibition

against double counting nor a compelling basis for implying such

a   prohibition        exists,       clearly        indicated     adjustments       for

seriousness of the offense and for offender conduct can both be

imposed,   notwithstanding           that    the    adjustments     derive    in   some

measure from a common nucleus of operative facts."                    United States


                                        - 12 -
v. Reyes-Rivera, 812 F.3d 79, 88 (1st Cir. 2016) (quoting United

States v. McCarty, 475 F.3d 39, 46 (1st Cir. 2007)).               As for the

contested   enhancements,   we   are     doubtful    that   they   constitute

double counting at all.         But even if we assume that they do,

Arsenault's    claims   still    fail.       Here,    commentary     to   the

enhancements for sadistic or masochistic conduct and for the

calculation of the combined offense level (USSG §§ 2G2.1, 2G2.2,

3D1.4, and 4B1.5) do not provide a double-counting prohibition.

And while USSG § 3A1.1 n.2 does prohibit application of the

vulnerability enhancement "if the factor that makes the person a

vulnerable victim [i.e., young age] is incorporated in the offense

guideline," an exception exists to this partial bar where "the

victim was unusually vulnerable for reasons unrelated to age."

Given the special-needs status of two of Arsenault's victims, the

application of the vulnerability enhancement here is permissible.

On these points, Arsenault proffers no pertinent case law in

support of his contrary position, and gives us no compelling basis

for interference with the Guidelines directives.              Once again he

has not met his burden under the plain error standard.

     2. Sentencing Explanation

            Arsenault complains that the judge failed to adequately

explain why a 65-year sentence, imposed on a defendant who is now

in his twenties, does not violate the parsimony principle when

considered with other § 3553(a) factors, such as deterrence and


                                  - 13 -
public safety.        Arsenault insists that the judge should have

spelled out why a "shorter-but-still-draconian sentence of (say)

30 or 40 years," in which he would be well into his 50s or 60s at

release, would not be greater than necessary to achieve the

legitimate goals of sentencing.             Arsenault points us to a Seventh

Circuit case, United States v. Presley, 790 F.3d 699, 702 (7th

Cir. 2015) (Posner, J.), which discusses at length the "downside

of     long   sentences"        and   the   problems     of   elderly     prisoner

populations.       In Presley, the court, sua sponte, questioned the

appropriateness of lengthy sentences which fail to adequately

factor in "the traditional triad of sentencing considerations:

incapacitation,      which      prevents    the   defendant    from     committing

crimes (at least crimes against persons other than prison personnel

and other prisoners) until he is released, general deterrence (the

effect of the sentence in deterring other persons from committing

crimes), and specific deterrence (its effect in deterring the

defendant from committing crimes after he's released)."                    Id. at

703.    In sentencing matters it urged district judges to consider

the    predicted    age    of    a    defendant   upon   release   noting     "the

phenomenon of aging out of risky occupations" including risky

criminal behavior.        Id. at 702.

              Because the district judge did not specifically address

the concerns raised by the Presley court, Arsenault argues that

the judge failed to consider all the relevant § 3553(a) factors


                                        - 14 -
thereby committing procedural error.              While we certainly agree

that it would have been appropriate for the district judge -- had

he chosen to do so -- to have been mindful of the Seventh Circuit's

admonition that elderly prisoner issues "should be part of the

knowledge    base   that    judges,    lawyers,    and   probation      officers

consult in deciding on the length of sentences to recommend or

impose," id., we cannot conclude that the judge here plainly erred

by not expressly considering these concerns.

             What   Arsenault's      argument     actually    amounts    to   is

faulting the judge for "not assign[ing] the weight to certain

factors that [he] thought appropriate" and not taking into account

specific considerations -- such as the elderly-prisoner problem

-- which he finds relevant.             Ruiz-Huertas, 792 F.3d at 227.

Nevertheless, as we have said before, a judge has no obligation to

assign weight to certain factors or considerations as a defendant

deems necessary.      See United States v. Rossignol, 780 F.3d 475,

479   (1st   Cir.   2015)   ("That    the     [appellant]    would   prefer   an

alternative weighing of the circumstances does not undermine the

district court's sentencing decision."); see also United States v.

Dávila-González, 595 F.3d 42, 49 (1st Cir. 2010) (concluding that

the district judge's silence about a sentencing angle advocated by

a party did not undercut the sentencing decision where the record

"evinc[ed] a sufficient weighing of the section 3553(a) factors").




                                     - 15 -
          Nor   can    we    conclude,    as   Arsenault       urges,   that   the

district judge plainly erred in not giving voice to his distinct

concerns. 18 U.S.C. § 3553(c) requires a sentencing judge to state

in open court the reasons for his imposition of a particular

sentence. However, as we have repeatedly held, although a district

judge has a duty to adequately explain his choice of a particular

sentence, "[he] has no corollary duty to explain why [he] eschewed

other suggested sentences." Ruiz-Huertas, 792 F.3d at 228 (quoting

United States v. Vega–Salgado, 769 F.3d 100, 104 (1st Cir. 2014)).

          Moreover, the judge is not required to explain his

consideration   of    §     3553(a)    factors     in   some    sort    of   "rote

incantation," and "where, [as here], the district judge explicitly

states that [he] has considered the section 3553(a) factors, such

a statement is entitled to some weight."            Id. at 226-27.

          The record makes clear that the district judge explained

his   sentencing     rationale    in     detail,    explicitly      noting     his

mindfulness of § 3553(a) considerations.            Specifically, the judge

focused on Arsenault's personal history and characteristics, the

nature and circumstances of the offense, and the need to protect

the public from future crimes by Arsenault.

          With regard to Arsenault's personal history, the judge

considered Arsenault's upbringing; the fact that he was sexually

abused as a child; his extensive substance abuse history; and his

education and work experiences, noting that Arsenault had a "long


                                      - 16 -
history of working with children" since he was 15.               The judge

further emphasized that despite knowing his compulsion and sexual

attraction to young boys, Arsenault chose to work in a profession

that   would   put   him   in   regular   one-on-one   contact   with   such

children.

            With regard to the nature of the offense, the district

judge discussed the seriousness of the offense and the need to

provide just punishment, and pointed out a series of aggravating

factors including the exceptional vulnerability of the direct

victims, the effects on the parents as a second class of victim,

and society as a whole as a third class of victim.               The judge

remarked that over the course of his last 11 years on the bench,

Arsenault's case "may well be the worst [child pornography case he

had] ever seen."       The judge discussed the inculpating evidence

found on Arsenault's hard drive including videos showing Arsenault

having sex with two unresponsive, special-needs boys who had been

entrusted to him for overnight care.          The judge highlighted that

Arsenault "selected out and chose these especially vulnerable boys

as his victims"; that two of his victims were autistic; and that

one victim was nonverbal, "which effectively meant he couldn't

complain effectively" concerning the abuse inflicted upon him.

The judge also underscored that not only did Arsenault drug,

assault, and film his abuse of the children, he went on to trade




                                   - 17 -
the content he produced over the Internet, via a forum where the

material can never be erased and cannot be undone.

          The judge took into consideration the egregious and

callous tone with which Arsenault described his actions.         For

example, the judge focused on Arsenault's own, cold descriptions

of his abuse in which he described how "one of the victims, he

seems to get uncomfortable.   He started to squirm, and he started

requesting all done."     Despite the child's requests, Arsenault

continued to callously describe how he would "have to give [his

victims] their sleep medications earlier" and how it was "all [he

could] think about."    To make matters worse, Arsenault invited a

trading partner via email to come abuse the children together with

him stating "ha, ha, ha, well I tried a few different positions,

although it would have been better if [the child] was more sedated"

and "you really should come and join us next time."

          With regard to public protection, the judge noted that

Arsenault's actions "erode[d] the confidence that we [as a society]

have in each other" and that Arsenault's actions bred a lack of

public trust concerning well-meaning male teachers entrusted to

care for children.      The court noted that "when someone like

[Arsenault] . . . cloak[s] himself in [the] great profession of [a

teacher or aide] and then abuses the trust that comes with the

profession, it casts an awful and unfair pall on the entire

profession, particularly the men."      The judge thus found that it


                               - 18 -
was necessary for Arsenault to "be placed away from contact with

young boys for a long, long time so [he would] do no more harm."

           This thorough and detailed explanation was more than

sufficient to satisfy the requirements of § 3553(c).               The bottom

line is that Arsenault has failed to demonstrate that the judge

committed an error -- let alone a clear or obvious error that

affected   his   substantial       rights    and   seriously    impaired   the

fairness, integrity, or public reputation of judicial proceedings.

Ruiz-Huertas, 792 F.3d at 226.          And having found no procedural

defect   amounting   to    plain    error,    we   now   review   Arsenault's

substantive reasonableness challenge.5

B. Substantive Reasonableness

           To the extent Arsenault argues that his sentence is

ultimately greater than necessary and therefore substantively

unreasonable     because   of   the    elderly-prisoner        problem,    this

argument mirrors his arguments already discussed above that his



     5 Arsenault also appears to accuse the judge of not taking
into account § 3553(a)(6), which requires judges to "consider
. . . the need to avoid unwarranted sentence disparities among
defendants with similar records who have been found guilty of
similar conduct."   18 U.S.C. § 3553(a)(6).   Arsenault suggests
that his sentence should be lessened because it is longer than
those of defendant priests sentenced in unrelated sexual abuse
cases. His argument fails because he proffers no evidence that
the priests cited were in fact identically situated to him. See
United States v. Wallace, 573 F.3d 82, 97 (1st Cir. 2009) (18
U.S.C. § 3553(a)(6) raises concerns only "if two identically
situated defendants received different sentences from the same
judge.").


                                    - 19 -
sentence violated the parsimony principle because the sentencing

judge did not take into account the effects of his old age upon

release in his consideration of deterrence, recidivism, and public

safety factors.    These corresponding substantive reasonableness

arguments are equally unavailing.

            A sentence is substantively sound and "will survive a

challenge to its substantive reasonableness as long as it rests on

a 'plausible sentencing rationale' and reflects a 'defensible

result.'"   Perez, 2016 WL 1612854, at *4 (citing United States v.

Martin, 520 F.3d 87, 96 (1st Cir. 2008)). Additionally, "reversals

in substantive reasonableness challenges are particularly unlikely

when . . . the sentence imposed fits within the compass of a

properly calculated [Guidelines sentencing range]."   United States

v. Hernández-Maldonado, 793 F.3d 223, 227 (1st Cir. 2015), cert.

denied, 136 S. Ct. 522, 193 L. Ed. 2d 411 (2015) (alterations in

original) (quoting Ruiz-Huertas, 792 F.3d at 228-29).    "When the

challenged sentence falls within the recommended Guidelines range,

the [appellant] must 'adduce fairly powerful mitigating reasons

and persuade us that the district judge was unreasonable in

balancing pros and cons.'"   United States v. Batchu, 724 F.3d 1,

14 (1st Cir. 2013) (citing United States v. Madera–Ortiz, 637 F.3d
26, 30 (1st Cir. 2011)).

            Here, Arsenault appears to argue that because of the

procedural errors alleged above, the judge ultimately sentenced


                              - 20 -
him to an unduly harsh sentence that is substantively unreasonable.

However, Arsenault fails to adduce any mitigating reasons powerful

enough to persuade us that the judge was unreasonable in his

judgment call.    As discussed above, the judge explicitly stated

that he considered his "obligation to impose a sentence that is

sufficient, but no greater than necessary to achieve the purposes

of the law" and thoroughly explained his plausible and defensible

judgment call.    Accordingly, we find no abuse of discretion in the

sentencing judge's determination.

                             CONCLUSION

          For the foregoing reasons, we affirm Arsenault's 780-

month sentence.




                               - 21 -